Citation Nr: 1231904	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-10 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial, compensable evaluation for nasal deviation of the septum, prior to July 8, 2011. 

2.  Entitlement to an initial, compensable evaluation for nasal deviation of the septum, from July 8, 2011.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel





INTRODUCTION

The Veteran served on active duty from July 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC).  

The issue of entitlement to an initial, compensable evaluation for nasal deviation of the septum, from July 8, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not show that the Veteran's nasal deviation of the septum is manifested by a 50 percent obstruction of the nasal passage on both sides, or complete obstruction on both sides.


CONCLUSION OF LAW

The criteria for a compensable rating for a nasal septum deviation disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6502 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in April 2003 and February 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements and predated the initial adjudication by the Milwaukee, Wisconsin Regional Office (RO) in April 2009.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

The Board next notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for nasal deviation of the septum.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

Regarding entitlement to an initial, compensable evaluation for nasal deviation of the septum, prior to July 8, 2011, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, through July 7, 2011.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied for the initial stage of the Veteran's claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  A VA examination was provided in August and December 2011 in order to ascertain the etiology and current severity of the Veteran's nasal deviation of the septum.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA examination report is adequate, as the examiner included a thorough review of the file and physical examination and provided findings relevant to the issue at hand following an examination.  The Veteran's complaints and lay history were also considered and discussed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to this issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2011).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Rating

In this case, the Veteran claims that his currently-service-connected deviated septum is more severe than indicated by his non-compensable rating.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal, already staged, resulted in symptoms that would warrant further staged ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  When rating a disability of the musculoskeletal system, functional loss due to pain, weakened movement, fatigability, and pain on movement are factors to be considered.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the Veteran's deviated septum is currently rated as noncompensable under Diagnostic Code 6502.  Pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6502, a traumatic deviation of the nasal septum warrants a maximum disability rating of 10 percent where there is 50-percent obstruction of the nasal passage on both sides, or complete obstruction on one side. 

During an April 2007 Board hearing, held in conjunction with his claim for service connection, he testified that he underwent an operation for a deviated septum in the early 1980's.  

A VA treatment record from September 1983 documented the Veteran's nasal surgery.  It was noted that he had an overriding cartilaginous septum inferiorly, on the left side, with occlusion of the inferior portion of the airway and impaction of the inferior turbinate (nasal septal deflection).

A June 2004 VA treatment report noted that the Veteran reported with symptoms of nasal airway obstruction.  It was noted that he had a small amount of widening of the nasal septum, posteriorly, though it was unclear how much this contributed to his nasal airway.  Signs of chronic sinusitis were also observed, and a nasal steroid was recommended.  The Veteran reported a remote history of a septoplasty in the 1980's following a nasal fracture.  In August and September 2004, chronic nasal obstruction was noted.  An October 2004 report noted that the Veteran was unable to breathe through his nose, and that the problem was worsening with time.  A January 2005 x-ray report noted that, while there was no radiographic evidence of acute sinusitis, the floor of the left maxillary antrum was inferiorly positioned compared to the right, possibly due to prior trauma.

A February 2005 private report indicated that the Veteran complained of a stuffy nose.  A private report from October 2005 indicated that the Veteran suffered from some mild septal deviation to the left, however his primary problem was turbinate hypertrophy.  It was noted that confusing sinus issues were present, and the examiner stated that he was unable to comment as to any sinus problems.

Nasal congestion was documented in a January 2006 VA outpatient report. A February 2006 CT scan noted inflammatory mucosal thickening of the paranasal sinuses, as well as a mild deviation of the septum to the left. There was hypoplasia of the left maxillary sinus, and aeration of the nasal septum.  Treatment for vasomotor rhinitis was noted in VA treatment records from January 2006 through March 2008.  

In conjunction with his claim, the Veteran was afforded a VA examination in September 2008.  During an extensive recitation of the claims file, the examiner noted that the Veteran was hospitalized for septal deviation, and underwent septoplasty, from September 18, 1983, through October 1, 1983.  Follow-up examinations throughout the years were also noted, to include a June 2004 VA outpatient report which indicated some widening of the posterior nasal septum with spurring bilaterally, though it was unclear as to the effect on his nasal airway.  The Veteran reported that his nasal passages were clogged most of the time, left worse than right, with no seasonal variation.  He stated that his symptoms were unaffected by medication.  He denied current pain or nosebleeds, or any other symptom related to sinuses, breathing problems, a broken nose, or nasal obstruction.  

On examination, there was a palpable, non-tender bony defect, about 5 mm in length, in the left intraorbital rim near the nose.  There was a 20 percent nasal obstruction, bilaterally, with no nasal polyps or septal deviation.  There was no permanent hypertrophy of turbinates, rhinoscleroma, tissue loss, scarring, or deformity of the nose.  The Veteran was diagnosed with a facial injury, a widening of the posterior nasal septum with spurring, vasomotor rhinitis, and various sinus disorders.

Recent VA treatment records note complaints of constant congestion in August 2009, with no relief from nasal sprays.  It was noted that a sinus CT scan was normal.

Having reviewed the foregoing, the Board finds no basis to assign a compensable rating for the Veteran's nasal disability under Diagnostic Code 6502 prior to July 8, 2011.  The medical evidence of record simply does not show that the Veteran currently has a bilateral, 50 percent blockage of the septum, or a complete blockage on either side.  Instead, the VA examination of record indicated a 20 percent blockage, bilaterally.  Further, subsequent VA outpatient treatment reports fail to demonstrate that the Veteran's deviated septum meets the criteria for a higher rating.  See 38 C.F.R. § 4.97, Diagnostic Code 6502. 

In so determining, the Board has also considered whether a compensable rating is warranted for any other diagnostic code relevant to diseases of the nose.  Here, the medical evidence does not show that the Veteran's disability is manifested by a loss of any part of his nose or other obvious disfigurement to warrant a compensable rating under Diagnostic Code 6504 (Nose, loss of part of, or scars).  While various sinus disorders were noted, as well as vasomotor rhinitis, the 2008 VA examiner stated that rhinitis was of an unknown etiology, and that inflammatory changes of the paranasal sinuses, noted on a February 2006 CT scan, were related to an infection and not a result of facial trauma.  As such, Diagnostic Codes 6510 to 6514, which pertain to sinusitis, as well as 6522, which pertains to vasomotor rhinitis, are not for application in this instance.  See 38 C.F.R. 38 C.F.R. § 4.97, Diagnostic Codes 6510- 6514, 6522.  

In reaching the above conclusion, the Board has also not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and these types of findings are not readily observable by a layperson.  See Espiritu, 2 Vet. App. at 495.  Furthermore, the Board finds the objective medical findings and opinions provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In light of the foregoing, the Board finds that a compensable evaluation is not warranted, prior to July 8, 2011, as manifestations of the Veteran's disability were not shown to meet the criteria for a higher rating under any applicable Diagnostic Code.  As such, the Veteran's claim for a compensable rating for nasal deviation of the septum must be denied. 



ORDER

Entitlement to an initial, compensable evaluation for nasal deviation of the septum, prior to July 8, 2011, is denied.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's remaining claim, pursuant to the duty to assist, the issue of entitlement to a compensable rating for nasal deviation of the septum, from July 8, 2011, must be remanded for further development.

Alhtough the Veteran is in receipt of VA outpatient treatment for various disorders, to include the disability on appeal, the most recent outpatient treatment record contained in his claims file is dated July 7, 2011.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  Therefore, on remand all current VA rerecords dated from July 8, 2011, to the present should be obtained to the extent available.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Further, VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  As noted above, the Veteran was last afforded a VA examination to assess the severity of his service-connected deviated septum in September 2008.  While the claims file contains detailed and relevant clinical records which were sufficient to evaluate the Veteran's service-connected deviated septum prior to July 8, 2011, it has now been four years since the last VA examination.  Further, the Veteran has claimed on numerous occasions that the 2008 examination failed to take into account the severity of his disorder on a day-to-day basis, as he was provided an anti-inflammatory prior to the examination which served to mask the severity of his disability.  He claims that his disability is more severe than demonstrated during the last examination.

As such, the remaining claim on appeal must be remanded for a current, pertinent VA examination to provide findings that are consistent with applicable rating criteria, to include all necessary testing, so as to accurately rate the appellate period from July 8, 2011, the day after the most recent VA outpatient report of record.  The medical examination must consider the records of prior medical examinations and treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall associate with the Veteran's claims folder any VA treatment records dated from July 8, 2011 (the date following the Veteran's most recent VA treatment record in the claims folder) through the present, to the extent available.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file.  

2.  After the development directed above has been completed, to the extent possible, schedule the Veteran for a VA examination in the appropriate specialty, in order to determine the current severity of his service-connected deviated septum.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination. 

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JONATHAN KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


